      Case 7:19-cv-05503-VB-PED Document 115 Filed 07/14/20 Page 1 of 1

                            P OLLOCK | C OHEN                        LLP
                                   60 BROAD STREET, 24TH FLOOR
                                    NEW YORK, NEW YORK 10004
                                          (212) 337-5361



                                          July 14, 2020
VIA ECF
Hon. Paul E. Davison
United States Magistrate Judge
The Hon. Charles L. Brieant Jr. Federal Bldg.
   and U.S. Courthouse
300 Quarropas St.
White Plains, NY 10601

               Re:    Malone v. Town of Clarkstown et al., No. 7:19-cv-05503 (VB) (PED)

Dear Judge Davison:

       We represent plaintiff Victoria Malone in the above-referenced action and write to
request a brief adjournment of the status conference scheduled for this Thursday, July 16, at
11:30 a.m. to any day next week except Tuesday, July 21.

       There have been no previous requests for an adjournment of this conference.

       The reason for the adjournment is a personal scheduling conflict that arose yesterday.
My colleague Liana Vitale, who appeared at the previous conference before Your Honor, is also
unavailable this Thursday.

       I reached out yesterday, and again this morning, to the defendant Town’s counsel, but
have yet to hear back as to whether the Town consents to this adjournment. Anyway, I
understand that the Town may seek to raise certain deposition issues by letter motion, so moving
the conference back a week would allow Your Honor to address them at that same time. I
learned yesterday of

       Thank you for Your Honor’s consideration of this matter.

                                                     Sincerely,

                                                      /s/ Adam Pollock

                                                     Adam Pollock
